                   Case 21-10474-MFW           Doc 439        Filed 05/04/21        Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                          )
    In re:                                                )    Chapter 11
                                                          )
    ALAMO DRAFTHOUSE CINEMAS                              )    Case No. 21-10474 (MFW)
    HOLDINGS, LLCC, et al.,                               )
                                                          )    (Jointly Administered)
                            Debtors 1                     )

                          GOVERNMENT ATTORNEY CERTIFICATION

             Pursuant to the requirement of Local Rule 9010-1(e) for admittance of Government counsel

to represent the United States of America (or any officer or agency thereof) or any state or local

government (or any officer or agency thereof), the undersigned counsel hereby certifies the

following in order to satisfy the requirement to appear to represent the Texas Comptroller of Public

Accounts, Revenue Accounting Division and Texas Workforce Commission by and through the

Office of the Attorney General of Texas, in this action: I am admitted to practice law in the U.S.

District Courts for the Western, Eastern, Northern and Southern Districts of Texas, the Supreme

Court of Texas and all lower Texas courts. I am in good standing in all jurisdictions to which I

have been admitted; and, further, I consent to be bound by the Local Rules of the Bankruptcy

Court-District of Delaware and submit to the jurisdiction of this court for disciplinary purposes.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo
Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227); Alamo
South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979); Alamo DH
Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz, LLC (9465);
Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo Mainstreet, LLC
(2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197); Alamo
Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park North, LLC
(1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC (6968); Alamo
Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP (9656); Alamo
Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786); Alamo Lakeline,
LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908 Avenue B, Austin,
Texas 78751.
Case 21-10474-MFW   Doc 439   Filed 05/04/21       Page 2 of 4




                Respectfully submitted,

                KEN PAXTON
                Attorney General of Texas

                BRENT WEBSTER
                First Assistant Attorney General

                GRANT DORFMAN
                Deputy First Assistant Attorney General

                SHAWN E. COWLES
                Deputy Attorney General for Civil Litigation

                RACHEL R. OBALDO
                Assistant Attorney General
                Chief, Bankruptcy & Collections Division

                /s/ Kimberly A. Walsh
                Kimberly A. Walsh
                Assistant Attorney General
                Texas State Bar No. 24039230
                c/o Sherri K. Simpson, Paralegal
                Bankruptcy & Collections Division
                P.O. Box 12548
                Austin, TX 78711-2548
                tel: (512) 475-4562
                fax: (512) 936-1409

                COUNSEL FOR THE TEXAS
                COMPTROLLER OF PUBLIC ACCOUNTS AND
                TEXAS WORKFORCE COMMISSION




                          2
               Case 21-10474-MFW           Doc 439     Filed 05/04/21      Page 3 of 4




                                  CERTIFICATE OF SERVICE

         I certify that on May 5, 2021, a true copy of the foregoing will be mailed by first class mail
to:

Alamo Drafthouse Cinemas
Holdings, LLC
3908 Avenue B
Austin, TX 78751

and was served on May 4, 2021, by electronic means using the Court’s ECF Noticing System:

•     Jason Daniel Angelo jangelo@reedsmith.com, glauer@reedsmith.com
•     Jason Binford Jason.binford@oag.texas.gov
•     Laura Skowronski Bouyea lsbouyea@venable.com
•     Dustin Parker Branch branchd@ballardspahr.com,
      carolod@ballardspahr.com;ZarnighianN@ballardspahr.com;simonjm@ballardspahr.com
•     Stuart M. Brown stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
•     Kate R. Buck kbuck@mccarter.com
•     Michael G. Busenkell mbusenkell@gsbblaw.com
•     Shawn M. Christianson schristianson@buchalter.com, cmcintire@buchalter.com
•     Eboney Cobb ecobb@pbfcm.com, rgleason@pbfcm.com;ecobb@ecf.inforuptcy.com
•     Mark L. Desgrosseilliers desgross@chipmanbrown.com,
      dero@chipmanbrown.com;fusco@chipmanbrown.com
•     Kenneth J. Enos bankfilings@ycst.com
•     Epiq Corporate Restructuring, LLC danette.gerth@epiqglobal.com
•     Robert J. Feinstein rfeinstein@pszjlaw.com
•     Betsy Lee Feldman bfeldman@ycst.com
•     Gregory Joseph Flasser gflasser@bayardlaw.com
•     Timothy Jay Fox timothy.fox@usdoj.gov
•     Gregg M. Galardi gregg.galardi@ropesgray.com, nova.alindogan@ropesgray.com
•     Jason A. Gibson gibson@teamrosner.com
•     Steven A. Ginther deecf@dor.mo.gov
•     Steven W Golden sgolden@pszjlaw.com
•     Andrew N. Goldman andrew.goldman@wilmerhale.com,
      yolande.thompson@wilmerhale.com
•     Victoria A. Guilfoyle guilfoyle@blankrome.com
•     William A. Hazeltine Bankruptcy001@sha-llc.com
•     Leslie C. Heilman heilmanl@ballardspahr.com, carbonej@ballardspahr.com
•     Thomas M. Horan thoran@cozen.com, sshidner@cozen.com;thomas-horan-
      3976@ecf.pacerpro.com
•     Shannon Dougherty Humiston shumiston@mccarter.com
•     Michael Joseph Joyce mjoyce@mjlawoffices.com
•     Shanti M. Katona skatona@polsinelli.com,
      LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
•     Susan E. Kaufman skaufman@skaufmanlaw.com

                                                   3
             Case 21-10474-MFW        Doc 439    Filed 05/04/21    Page 4 of 4




•   Jared W Kochenash bankfilings@ycst.com
•   Adam G. Landis landis@lrclaw.com,
    brown@lrclaw.com;Ramirez@lrclaw.com;dellose@lrclaw.com;snyder@lrclaw.com
•   Tara LeDay bankruptcy@mvbalaw.com,tleday@ecf.courtdrive.com,
    alocklin@mvbalaw.com
•   Robert L. LeHane KDWBankruptcyDepartment@kelleydrye.com;
    MVicinanza@ecf.inforuptcy.com
•   Benjamin W. Loveland benjamin.loveland@wilmerhale.com,
    yolande.thompson@wilmerhale.com
•   Matthew Barry Lunn bankfilings@ycst.com
•   Matthew B. McGuire mcguire@lrclaw.com,
    rogers@lrclaw.com;dellose@lrclaw.com;ramirez@lrclaw.com;snyder@lrclaw.com
•   Rachel B. Mersky rmersky@monlaw.com
•   Layla Milligan layla.milligan@oag.texas.gov
•   Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
•   Ricardo Palacio rpalacio@ashby-geddes.com;ahrycak@ashbygeddes.com
•   Reliable Companies gmatthews@reliable-co.com
•   Laurel D. Roglen roglenl@ballardspahr.com, carbonej@ballardspahr.com
•   Bradford J. Sandler bsandler@pszjlaw.com
•   Jack Shrum jshrum@jshrumlaw.com
•   Jason A. Starks BKECF@traviscountytx.gov
•   Don Stecker don.stecker@lgbs.com
•   Brian A. Sullivan bsullivan@werbsullivan.com, hbelair@werbsullivan.com
•   Lisa Bittle Tancredi lisa.tancredi@wbd-us.com
•   Stanley B. Tarr tarr@blankrome.com
•   Eric J. Taube eric.taube@wallerlaw.com,
    sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
•   William F. Taylor bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
•   U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
•   Irving E. Walker iwalker@coleschotz.com, jdonaghy@coleschotz.com
•   Matthew Patrick Weiner mweiner@poynerspruill.com,
    chood@poynerspruill.com;rmcree@poynerspruill.com
•   Helen Elizabeth Weller bethw@lgbs.com, Beth.weller@lgbs.com;Dora.Casiano-
    Perez@lgbs.com
•   Helen Elizabeth Weller dallas.bankruptcy@lgbs.com,
    Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com
•   Jennifer Wertz jwertz@jw.com, kgradney@jw.com;dtrevino@jw.com
•   Jamila Justine Willis jamila.willis@dlapiper.com, jamila-willis-6144@ecf.pacerpro.com
•   Jeffrey C. Wisler jwisler@connollygallagher.com



                                                 /s/ Sherri K. Simpson
                                                 Sherri K. Simpson




                                             4
